Order entered October 14, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00621-CR
                                No. 05-22-00622-CR
                                No. 05-22-00623-CR

                WILSON ALEJANDRO MONTOYA, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
       Trial Court Cause Nos. F19-00780-I, F19-00781-I & F19-00779-I

                                       ORDER

      Before the Court is the October 12, 2022 request of court reporter Vicki L.

Tuck for an extension of time to file the reporter’s record. We GRANT the request

to the extent we ORDER the reporter’s record filed by November 11, 2022. See

TEX. R. APP. P. 35.3(c) (limiting extensions of time to file record to thirty days).


                                               /s/   LANA MYERS
                                                     JUSTICE